Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated; see, for example, paragraphs [0022-0024, 0033], which specify conventional technology. See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the first occurrences of “SI” (paragraph [0002]) and “DK” (paragraph [0003]) must be defined for clarifying their subsequent disclosure.
Appropriate correction is required.


Allowable Subject Matter
Claims 1-9 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. disclose symmetrically arranged segments of differential lines, having the same length, with segments having the same permittivity routed in parallel (see the entire document). A. Chada et al. disclose routing with periodic-aperiodicity structure that varies the spacing  between unit cells to eliminate resonances (see, at least, Abstract, Figure 4, section III., Figure 5, section V.). Brist et al. disclose positioning traces on the dielectric medium such that each have substantially similar effective dielectric constants by matching separation distances according to pitch (see, at least, Abstract, Fig. 6). Xiao et al. disclose aligning portions of a differential pair such that wide and narrow portions of the traces are staggered (see, at least, Abstract, Fig. 4A, Fig. 8). C. Wang et al. disclose optimum angle for mitigating differential skew (see, at least, Abstract, Fig. 5). 
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art of record describes the subject matter identified above, the prior art of record does not disclose, teach or render obvious, taking claim 1 as exemplary, a layout routing structure for improving an SI performance of a signal, comprising: a PCB made of glass cloth and epoxy resin; and two positive and negative differential traces on the PCB, wherein each of the two positive and negative differential traces comprises a plurality of segments D1, a plurality of segments D2 and a plurality of segments D3, wherein in each of the two differential traces, the segment D1 and the segment D2 are staggered, and the segment D2 is routed between any two segments D1, and any two adjacent segments D1 and D2 are connected by the segment D3, in one of the two differential traces, all of the segments D1 are routed on the glass cloth, and all of the segments D2 are routed on the epoxy resin, and in the other of the two differential traces, all of the segments D1 are routed on the epoxy resin, and all of the segments D2 are .

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851